DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (USPN 8,183,940).
With respect to claim 1, a device (Fig. 5) for regenerating electronic components exposed to ionizing radiation by heating them (the above limitation is merely intended use of the heater of Fig. 5, the heater of Fig. 5 is capable of providing such a functionality), wherein it comprises at least the following components:

 a current source (Ra a current inherently flows through Ra);
 a thermistor (110A) connected to said current source and thermally coupled to said heating resistor (see Col. 6 lines 42-47; Col. 6 lines 66 to Col. 7 line 5), said thermistor, through which said current flows (current of Ra flows through 11A), having a voltage Vtemp across its terminals (voltage across 110A applied to non-inverting terminal of 120), which voltage reflects the temperature of said heating resistor (the voltage reflects the temperature);
 an error amplifier (120), which amplifies the difference between a setpoint voltage Vset and the voltage Vtemp (120 operates as claimed) and delivers a voltage Vctrl that corresponds to said amplified difference (output of 120);
 a switch, which switches the current flowing through said heating resistor (130), wherein said switch controls a connection between said heating resistor and a DC supply voltage Vcc (Vcc); and 
an oscillator (160 with 140 which is a pulse width modulator and thus generates an oscillating signal, see Col. 7 lines 19-39), which delivers a voltage Vosc (output of 140) formed with a modulated duty cycle, the duty cycle of the pulses of said voltage Vosc being dependent on the voltage Vctrl, said pulses controlling the opening of said switch (the circuit operates as claimed again see Col. 7 lines 19-39).  
With respect to claim 3, the device as claimed in claim 1, wherein said components are embodied as discrete electronic components (the circuit of Fig. 5 is constructed from a plurality of discrete components, for instance 120 is different from 
With respect to claim 12, the device as claimed in claim 1, wherein it comprises an output that supplies a signal VTout that copies the voltage across the terminals of said thermistor (voltage at the inverting terminal which “copies” the voltage across the terminals of 110A for at least two reasons.  First the voltage is dependent, at least in part, on the feedback of the output of 120.  The output of 120 is dependent upon the voltage at 110A and thus the circuit “copies” the voltage across 110A.  Furthermore, the voltage generated by Rc and Rb follows/is the same as the voltage between Ra and Rt when the circuit is thermally balanced/regulated).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. 
With respect to claim 2, Koyama et al. discloses a setpoint module for delivering a temperature setting voltage (RC and RB generating a setpoint voltage at the node between RC and RB) and the setpoint voltage reflects the heating setpoint for said heating resistor, since the temperature of 100 is set, at least in part, according to the difference between the output of 110A and the setpoint voltage at Rc and Rb. Aoki fails to disclose that setpoint is adjustable.
 Thus, Koyama et al. fails to disclose “an adjustable voltage Vset’. However, it would have been obvious to provide the setpoint voltage as an adjustable voltage, since it has been held the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). One would have been motivated to do so for the purpose of being able to fine tune Tref (and thus the temperature generated by 1) to a desired level.

With respect to claim 4, the device as claimed in claim 1, wherein it comprises a voltage regulator (Reg) supplying a stabilized supply voltage to said current source (output of Reg to Ra), and said setpoint module (output of Reg to Rc).  
Koyama et al. fails to disclose providing the output of Reg to the amplifier 120.  However, as is known in the art voltage regulators provide a regulated voltage that has a reduced dependency on fluctuations (due to noise and the like) of the input voltage to the regulator.  It would have been obvious to supply the regulated voltage to the amplifier 120 as well as the circuit of 110 for the purpose of having a regulated (i.e., a .

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumoto et al. (USPN 7,617,723) also discloses, in Fig. 7, a heating resistor (6), a switch (42), an amplifier (51), a current source (43), a temperature dependent resistor (5) and an oscillator/pulse-width modulator (50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849